Appeal by the defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered April 10, 1981, convicting him of attempted murder in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of stolen property in the first degree, unauthorized use of a vehicle, and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*501We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.